       Case 3:19-cv-03132-WHO Document 100 Filed 12/14/20 Page 1 of 7




 1   MARC N. BERNSTEIN (SBN 145837)             JENNER & BLOCK LLP
     mbernstein@blgrp.com                       DAVID R. SINGER (Cal. Bar No. 204699)
 2   WILL B. FITTON (SBN 182818)                dsinger@jenner.com
     wfitton@blgrp.com                          633 West 5th Street, Suite 3600
 3   THE BUSINESS LITIGATION GROUP,             Los Angeles, CA 90071
     P.C.                                       Phone: (213) 239-5100
 4   150 Spear Street, Suite 800                Facsimile: (213) 239-5199
     San Francisco, CA 94105
 5   Telephone: 415.765.6633                    JENNER & BLOCK LLP
     Facsimile: 415.283.4804                    ANDREW H. BART (pro hac vice)
 6                                              abart@jenner.com
     Attorneys for Plaintiff                    JACOB L. TRACER (pro hac vice)
 7   UAB “PLANNER5D”                            jtracer@jenner.com
                                                919 Third Avenue, 39th Floor
 8                                              New York, NY 10022
                                                Phone: (212) 891-1600
 9                                              Facsimile: (212) 891-1699

10                                              Attorneys for Defendant
                                                The Trustees of Princeton University
11
                                                KIRKLAND & ELLIS LLP
12                                              DALE M. CENDALI (Cal. Bar No. 1969070)
                                                dale.cendali@kirkland.com
13                                              JOHANNA SCHMITT (pro hac vice)
                                                johanna.schmitt@kirkland.com
14                                              ARI LIPSITZ (pro hac vice)
                                                ari.lipsitz@kirkland.com
15                                              601 Lexington Avenue
                                                New York, NY 10022
16                                              Phone: (212) 446-4800
                                                Facsimile: (212) 446-4900
17                                              Attorneys for Defendants
                                                Facebook Inc. and Facebook Technologies,
18                                              LLC

19                               UNITED STATES DISTRICT COURT

20                             NORTHERN DISTRICT OF CALIFORNIA

21                                   SAN FRANCISCO DIVISION

22   UAB “PLANNER5D” dba PLANNER 5D,              Case No. 3:19-cv-03132-WHO
                                                  Case No. 3:20-cv-08261-WHO
23                             Plaintiff,
                    v.
24
     FACEBOOK INC., FACEBOOK
25   TECHNOLOGIES, LLC, THE TRUSTEES              JOINT STIPULATION TO
     OF PRINCETON UNIVERSITY, DOES 1-             CONSOLIDATE MATTERS FOR ALL
26   200, ABC CORPORATIONS 1-20, and XYZ          PURPOSES AND SET CASE
     UNIVERSITIES 1-20.                           SCHEDULE AND ORDER
27
                                Defendants.
28


     Joint Stipulation & [Proposed] Order      Case Nos. 3:19-cv-03132-WHO/3:20-cv-08261-WHO
       Case 3:19-cv-03132-WHO Document 100 Filed 12/14/20 Page 2 of 7




 1            Under Federal Rule of Civil Procedure 42(a) and Civil L.R. 6-2 and 7-12

 2   Plaintiff UAB “Planner5D” d/b/a Planner 5D, Defendants Facebook Inc. and

 3   Facebook Technologies, LLC (together, “Facebook”), and Defendant The Trustees of

 4   Princeton University (“Princeton,” and together with Facebook, “Defendants”),

 5   through their respective attorneys, submit the following stipulation and proposed

 6   order.

 7

 8                                          RECITALS

 9            WHEREAS, on June 5, 2019, Planner 5D filed an action alleging claims of
10   copyright infringement (the “Copyright Claims”) and misappropriation of trade

11   secrets (the “Trade Secret Claims”) in Case No. 3:19-cv-03132-WHO (the “2019

12   Action”) (2019 ECF No. 1);

13            WHEREAS, Princeton and Facebook each filed a motion to dismiss the 2019

14   Action (2019 ECF Nos. 31 & 33);

15            WHEREAS, the Court issued an Order on November 21, 2019 granting

16   Defendants’ motions to dismiss the Trade Secret Claims with leave to amend and

17   dismiss the Copyright Claims with leave either to register the alleged copyrights at

18   issue in the Copyright Claims with the United States Copyright Office (the

19   “Copyright Office”) or to amend the allegations showing that the alleged works are
20   exempt from the copyright registration requirement (2019 ECF No. 52);

21            WHEREAS, Planner 5D filed a First Amended Complaint on December 6,

22   2019, amending its pleading with regard to its Trade Secrets Claims (2019 ECF

23   No. 53);

24            WHEREAS, Planner 5D filed a Notice on December 6, 2019, informing the

25   Court that it intended to register its alleged copyrights with the Copyright Office

26   before reasserting its Copyright Claims (2019 ECF No. 54);
27            WHEREAS the Court issued an Order (the “Procedural Order”) on March 5,

28   2020, ruling that Planner 5D can litigate its Trade Secrets Claims in the 2019 Action
                                                  1
     Joint Stipulation & [Proposed] Order        Case Nos. 3:19-cv-03132-WHO/3:20-cv-08261-WHO
       Case 3:19-cv-03132-WHO Document 100 Filed 12/14/20 Page 3 of 7




 1   and may assert its Copyright Claims “in a new lawsuit, which would then be related

 2   to, and consolidated with, the trade secret claims still pending in this lawsuit” (2019

 3   ECF No. 59);

 4          WHEREAS, Planner 5D instituted a new action on March 31, 2020 (bearing the

 5   docket number 3:20-cv-02198-WHO) that reasserted its Copyright Claims (the

 6   “March 2020 Copyright Action”) (3:20-cv-02198 ECF No. 1);

 7          WHEREAS, the Court issued an Order on April 8, 2020 consolidating the two

 8   actions filed by Planner 5D (the “Consolidation Order”) (2019 ECF No. 64);

 9          WHEREAS, Princeton and Facebook each filed a motion to dismiss the First
10   Amended Complaint and the March 2020 Copyright Action (2019 ECF Nos. 68 & 69);

11          WHEREAS, on July 24, 2020, the Court issued an Order denying Defendants’

12   motions to dismiss Planner 5D’s Trade Secret Claims, but granting Defendants’

13   motions to dismiss Planner 5D’s Copyright Claims. (2019 ECF No. 90.) With respect

14   to the Copyright Claims, the Court granted Planner 5D leave to amend to file new

15   copyright applications, other than for its alleged object compilation claim, which was

16   dismissed with prejudice. (Id. at 8:1-9; 16:21–17:1.);

17          WHEREAS, Planner 5D instituted a new action on November 23, 2020

18   (bearing the docket number 3:20-cv-08261-WHO) that reasserted its Copyright

19   Claims (the “November 2020 Copyright Action”) (3:20-cv-08261 ECF No. 1);
20          WHEREAS, Planner 5D has filed concurrently with this Joint Stipulation a

21   Stipulated Administrative Motion to Relate the 2019 Action and the November 2020

22   Copyright Action;

23          WHEREAS the parties have met and conferred, and agree, consistent with the

24   Court’s prior Procedural Order and Consolidation Order, that the 2019 Action and

25   the November 2020 Copyright Action meet the requirements for consolidation under

26   Federal Rule of Civil Procedure 42(a) and that the matters will proceed most
27   efficiently if they are consolidated for all purposes; and

28
                                                   2
     Joint Stipulation & [Proposed] Order         Case Nos. 3:19-cv-03132-WHO/3:20-cv-08261-WHO
       Case 3:19-cv-03132-WHO Document 100 Filed 12/14/20 Page 4 of 7




 1          WHEREAS the parties have met and conferred, and agree to the following

 2   schedule for responding to the actions and holding the initial Case Management

 3   Conference, to sequence filing events and accommodate schedules:

 4      •   Defendants’ Deadline to Respond, which will be by Answer, to the Trade

 5          Secret Claims: December 21, 2020.

 6      •   Defendants’ Deadline to Respond to the Copyright Claims: January 19, 2021.

 7      •   Planner 5D’s Deadline for Opposing any Motions filed on January 19, 2021:

 8          February 17, 2021.

 9      •   Defendants’ Deadline for Replying to any Planner 5D Oppositions: March 3,
10          2021.

11      •   Hearing Date for any Motion filed January 19, 2021: March 17, 2021.

12      •   If no Motion is filed January 19, 2021, the initial Case Management Conference

13          will remain as currently set on March 2, 2021.

14      •   If a Motion is filed January 19, 2021, the initial Case Management Conference

15          will be rescheduled to April 27, 2021, with a statement due on April 20, 2021.

16          IT IS HEREBY STIPULATED by all parties that the 2019 Action should be

17   consolidated with the November 2020 Copyright Action for all purposes, and the

18   parties hereby request the Court enter an order consolidating the two matters for all

19   purposes. Further, the parties agree to the following case schedule and hereby
20   request the Court adopt it:

21      •   Defendants’ Deadline to Respond, which will be by Answer, to the Trade

22          Secret Claims: December 21, 2020.

23      •   Defendants’ Deadline to Respond to the Copyright Claims: January 19, 2021.

24      •   Planner 5D’s Deadline for Opposing any Motions filed on January 19, 2021:

25          February 17, 2021.

26      •   Defendants’ Deadline for Replying to any Planner 5D Oppositions: March 3,
27          2021.

28      •   Hearing Date for any Motion filed January 19, 2021: March 17, 2021.
                                                 3
     Joint Stipulation & [Proposed] Order       Case Nos. 3:19-cv-03132-WHO/3:20-cv-08261-WHO
       Case 3:19-cv-03132-WHO Document 100 Filed 12/14/20 Page 5 of 7




 1      •   If no Motion is filed January 19, 2021, the initial Case Management Conference

 2          will remain as currently set on March 2, 2021.

 3      •   If a Motion is filed January 19, 2021, the initial Case Management Conference

 4          will be rescheduled to April 27, 2021, with a statement due on April 20, 2021.

 5

 6   RESPECTFULLY SUBMITTED,

 7   DATED: December 10, 2020                THE BUSINESS LITIGATION GROUP, P.C.

 8

 9                                           By:        /s/Will B. Fitton_ _
                                                          Will B. Fitton
10

11
                                             Attorneys for Plaintiff
12
                                             PLANNER 5D
13

14   DATED: December 10, 2020                JENNER & BLOCK LLP

15
                                             By:        /s/Andrew H. Bart_ _
16                                                         Andrew H. Bart

17
                                             Attorneys for Defendant
18                                           THE TRUSTEE OF PRINCETON
                                             UNIVERSITY
19
20   DATED: December 10, 2020                KIRKLAND & ELLIS LLP

21
                                              By:       /s/Dale M. Cendali _
22                                                        Dale M. Cendali
23                                            Attorneys for Defendants
24                                            FACEBOOK INC. AND FACEBOOK
                                              TECHNOLOGIES LLC
25

26
27

28
                                                4
     Joint Stipulation & [Proposed] Order      Case Nos. 3:19-cv-03132-WHO/3:20-cv-08261-WHO
       Case 3:19-cv-03132-WHO Document 100 Filed 12/14/20 Page 6 of 7




 1                                          ATTESTATION

 2          I, Will B. Fitton, am the ECF user whose ID and password are being used to

 3   file this Joint Stipulation & [Proposed] Order. In compliance with Local Rule 5-1(i)(3),

 4   I hereby attest that concurrence in the filing of this document has been obtained from

 5   all signatories.

 6

 7   DATED: December 10, 2020                  By:        /s/Will B. Fitton_ _
                                                            Will B. Fitton
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  5
     Joint Stipulation & [Proposed] Order        Case Nos. 3:19-cv-03132-WHO/3:20-cv-08261-WHO
       Case 3:19-cv-03132-WHO Document 100 Filed 12/14/20 Page 7 of 7




 1                                    ORDER

 2
            PURSUANT TO STIPULATION AND FOR GOOD CAUSE SHOWN, IT IS
 3
     ORDERED THAT:
 4
               1. UAB “Planner5D” dba Planner 5D v. Facebook Inc., Case No. 3:20-cv-
 5
                   08261-WHO and UAB “Planner5D” dba Planner 5D v. Facebook Inc., Case
 6
                   No. 3:19-cv-03132-WHO are consolidated for all purposes.
 7
               2. Defendants’ deadline to respond, which will be by Answer, to the
 8
                   Trade Secret Claims shall remain December 21, 2020.
 9
               3. Defendants’ deadline to respond to the Copyright Claims shall be set
10
                   for January 19, 2021.
11
               4. Planner 5D’s deadline for opposing any motions filed on January 19,
12
                   2021 shall be set for February 17, 2021.
13
               5. Defendants’ deadline for replying to any Planner 5D opposition shall
14
                   be set for March 3, 2021.
15
               6. The hearing date for any motion filed on January 19, 2021 shall be set
16
                   for March 17, 2021.
17
               7. If no motion is filed on January 19, 2021, the initial Case Management
18
                   Conference will remain as currently set on March 2, 2021.
19
               8. If a motion is filed January 19, 2021, the parties are directed to file
20
                   promptly a joint administrative motion, referencing this order, to
21
                   reschedule the initial Case Management Conference to April 27, 2021,
22
                   with a statement due on April 20, 2021.
23

24   DATED: DECEMBER 14, 2020
                                               THE HONORABLE WILLIAM H. ORRICK
25                                               UNITED STATES DISTRICT JUDGE

26
27

28
                                                  1
     [Proposed] Order                             Case No. 3:19-cv-03132-WHO/3:20-cv-08261-WHO
